Citation Nr: 0836627	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the hands and feet to include as secondary to medications 
taken for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:  The American Legion 


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse, and veteran's pastor


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1951 to May 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Louisville, Kentucky.

The veteran testified before the undersigned at a September 
2008 video hearing at the Board.  A transcript of the hearing 
is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).

The Board notes that VA has a duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2007).

The veteran is currently diagnosed with peripheral sensory 
neuropathy of the hands and feet.  He suffers from tingling 
sensation, numbness and burning sensations of the hands and 
feet.  

The veteran was treated for pulmonary tuberculosis in 1954 
for about fourteen months.  While hospitalized, the veteran 
received high doses of drugs referred to as PAS and INH.  The 
veteran is service connected for pulmonary tuberculosis.  The 
veteran contends that the high doses of INH are the cause of 
his peripheral sensory neuropathy and therefore seeks service 
connection as secondary to his pulmonary tuberculosis.  

During the September 2008 video hearing at the Board, the 
veteran indicated that he had submitted additional evidence 
regarding his claim for neuropathy.  The veteran stated at 
the hearing that he turned in the documentation to the RO.  
The documentation does not appear to be in the c-file.  The 
Board remands to have the veteran provide the documentation 
referenced at his video hearing so that it might be included 
in the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	Contact the veteran and request that he 
re-submit another copy of the 
documentation that he submitted at the 
video hearing.  All documents obtained 
should be associated with the veteran's 
claims file.

2.	After completion of the above, and any 
other development deemed necessary, 
review the expanded record and 
determine if the veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



